       Case 2:20-cv-00095-NJB-JVM Document 249 Filed 09/11/20 Page 1 of 17




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


    CALLEN DEMPSTER et al.                                                         CIVIL ACTION


    VERSUS                                                                         NO. 20-95


    LAMORAK INSURANCE CO. et al.                                                   SECTION: “G”(1)



                                        ORDER AND REASONS

      In this litigation, Plaintiffs Tanna Faye Dempster, Steven Louis Dempster, Janet Dempster

Martinez, Marla Dempster Loupe, Callen Dempster, Jr., Annette Dempster Glad, and Barnett

Dempster’s (collectively, “Plaintiffs”) allege that Decedent Callen L. Dempster (“Decedent”) was

exposed to asbestos and asbestos-containing products that were designed, manufactured, sold,

and/or supplied by a number of Defendant companies while Decedent was employed by

Huntington Ingalls Incorporated (“Avondale”).1 Pending before the Court is Plaintiffs’ “Daubert

Motion to Preclude the Testimony of Robert J. Norrell.”2 Defendants Avondale, Albert L.

Bossier, Jr. (“Bossier”), and Lamorak Insurance Company (“Lamorak”) (collectively, the




        1
           See Rec. Doc. 1-2; Rec. Doc. 1-8. On August 6, 2020, Tanna Faye Dempster, Steven Louis Dempster,
Janet Dempster Martinez, Marla Dempster Loupe, Callen Louis Dempster, Jr., Annette Ruth Dempster Glad, and
Barnett Lynn Dempster were substituted as plaintiffs for Louise Ella Simon Dempster. Rec. Doc. 239. Plaintiffs
bring claims against Lamorak Insurance Company, Huntington Ingalls Inc., Albert Bossier, Jr., J. Melton Garrett,
Eagle, Inc., Bayer Cropscience, Inc., Foster-Wheeler LLC, General Electric Co., Hopeman Brothers, Inc., McCarty
Corporation, Taylor-Seidenbach, Inc., CBS Corporation, Uniroyal, Inc., International Paper Company, Houston
General Insurance Company, Berkshire Hathaway Specialty Insurance Company, Northwest Insurance Company,
United Stated Fidelity and Guaranty Company, Fist State Insurance Company, The American Insurance Company,
Louisiana Insurance Guaranty Association, and the Traveler’s Indemnity Company. Rec Doc. 1-8 at 2–3.

        2
            Rec. Doc. 52.


                                                       1
      Case 2:20-cv-00095-NJB-JVM Document 249 Filed 09/11/20 Page 2 of 17




“Avondale Interests”) oppose the motion.3 Considering the motion, the memoranda in support

and in opposition, the record, and the applicable law, the Court grants the motion.

                                                 I. Background

       In this litigation, Plaintiffs allege that Decedent was employed by Avondale from 1962 to

1994.4 During that time, Plaintiffs aver that Decedent was exposed to asbestos and asbestos-

containing products in various locations and work sites, resulting in Decedent breathing in

asbestos fibers and later developing asbestos-related cancer.5 Plaintiffs assert strict liability and

negligence claims against various Defendants.6

       Decedent filed a “Petition for Damages” in the Civil District Court for the Parish of

Orleans, State of Louisiana, on March 14, 2018.7 Defendants Huntington Ingalls Incorporated,

Albert Bossier, Jr., J. Melton Garret, and Lamorak Insurance Company (the “Removing Parties”)

removed the case to the United States District Court for the Eastern District of Louisiana for the

first time on June 21, 2018.8 On January 7, 2019, this Court remanded the case to the Civil District

Court for the Parish of Orleans.9

       Decedent passed away on November 24, 2018, and a First Supplemental and Amending

Petition for Damages was filed in state court substituting Decedent’s heirs as Plaintiffs on January




       3
           Rec. Doc. 149.

       4
           Rec. Doc. 1-2 at 5.

       5
           Id.

       6
           Id. at 7–8.

       7
           Id. at 2–3

       8
           Case No. 18-6158, Rec. Doc. 1 at 2.

       9
           Case No. 18-6158, Rec. Doc. 89.


                                                       2
      Case 2:20-cv-00095-NJB-JVM Document 249 Filed 09/11/20 Page 3 of 17




17, 2019.10 Trial was scheduled to begin before the state trial court on January 13, 2020.11

However, on January 9, 2020, Avondale removed the case to the United States District Court for

the Eastern District of Louisiana for a second time.12 On January 28, 2020, the Court denied the

motion to remand, finding that this case was properly removed to this Court under the federal

officer removal statute.13

      On February 25, 2020, Plaintiffs filed the instant motion.14 On March 17, 2020, the

Avondale Interests filed an opposition to the instant motion.15 On April 6, 2020, Plaintiffs, with

leave of Court, filed a reply brief in further support of the motion.16 On May 5, 2020, the Court

continued the May 18, 2020 trial date due to COVID-19.17

                                     II. Parties’ Arguments

A.    Plaintiffs’ Arguments in Support of the Motion

      Plaintiffs move the Court to issue an order excluding the testimony of the Avondale

Interests’ expert, Robert J. Norrell, Ph.D, who has been designated to testify about “public

awareness of the health risks associated with smoking.”18 Plaintiffs note that Dr. Norrell has been

designated to testify “regarding his analysis of newspaper articles, magazine articles,


       10
            Rec. Doc. 1-8.

       11
            Rec. Doc. 1-12.

       12
            Rec. Doc. 1.

       13
            Rec. Doc. 17.

       14
            Rec. Doc. 52.

       15
            Rec. Doc. 149.

       16
            Rec. Doc. 200.

       17
            Rec. Doc. 225.

       18
            Rec. Doc. 52-1 at 1.


                                                3
      Case 2:20-cv-00095-NJB-JVM Document 249 Filed 09/11/20 Page 4 of 17




publications, television programs, movies, and other media coverage of the risks of smoking

disseminated throughout the United States; to laws limiting and to public information available

to plaintiff regarding the health risks associated with smoking.”19

      Plaintiffs contend that Dr. Norrell is not qualified to offer opinions regarding the general

public’s awareness of the health hazards of cigarette smoking.20 Plaintiffs note that Dr. Norrell is

a history professor at the University of Tennessee, with no education in the area of addiction to

tobacco.21 Plaintiffs contend that Dr. Norrell’s involvement with the issue of smoking and its

effect on health came about at the request of lawyers for litigation purposes, and he admitted that

he had not done any research on the issue prior to being hired for litigation purposes in 1994.22

       Second, Plaintiffs assert that Dr. Norrell’s opinions are not reliable.23 According to

Plaintiffs, Dr. Norrell has never published his opinions in peer review literature, and he has not

set forth any methodology regarding these opinions.24 Plaintiffs contend Dr. Norrell’s only

experience with the issue of smoking and its effect on health is his litigation research and he has

no education, training, and experience in the area of medical health, toxicology, industrial

hygiene, or toxicology.25 Accordingly, Plaintiffs submit that Dr. Norrell’s testimony should be

precluded.26


       19
            Id.

       20
            Id. at 2.

       21
            Id.

       22
            Id. at 3.

       23
            Id.

       24
            Id. at 5.

       25
            Id. at 6.

       26
            Id.


                                                 4
       Case 2:20-cv-00095-NJB-JVM Document 249 Filed 09/11/20 Page 5 of 17




B.    The Avondale Interests’ Arguments in Opposition to the Motion

      The Avondale Interests argue that the motion should be denied because Plaintiffs have not

shown any valid basis to exclude Dr. Norrell.27 The Avondale Interests assert that Dr. Norrell is

qualified to offer testimony as an expert historian, his anticipated opinions on historic public

awareness on the health hazards of smoking are reliable and relevant, and other courts have

accepted his testimony on the same topics.28

        The Avondale Interests contend that Decedent’s medical records show that he was a

former smoker.29 Because smoking is a known cause of lung cancer, the Avondale Interests

contend that smoking history is relevant as a possible cause of Decedent’s cancer.30 Additionally,

the Avondale Interests assert that Decedent’s knowledge of health hazards associated with

smoking, including lung cancer, is relevant to the question of his own negligence and assumption

of risk.31

        According to the Avondale Interests, Dr. Norrell is a professor in the Department of

History at the University of Tennessee in Knoxville.32 The Avondale Interests contend that Dr.

Norrell has studied historic information and awareness of the risks of smoking for more than 20

years.33 The Avondale Interests assert that sources of such information include print and broadcast

media, educational materials, religious and church publications, public laws, polling data, and


        27
             Rec. Doc. 149 at 1.

        28
             Id.

        29
             Id. at 1–2.

        30
             Id. at 2.

        31
             Id.

        32
             Id.

        33
             Id. at 6–7.


                                                5
      Case 2:20-cv-00095-NJB-JVM Document 249 Filed 09/11/20 Page 6 of 17




other publicly-available materials.34 Therefore, the Avondale Interests assert that Dr. Norrell is

qualified by his education, training, and experience as historian to provide expert opinions in this

case.35

          The Avondale Interests note that Dr. Norrell is not being offered to opine on exposure to

any substance, toxicity of any substance, trends in disease associated with any substance, or the

state of knowledge in the medical community.36 Rather, the Avondale Interests assert that Dr.

Norrell is being offered as an expert in history, specifically on historic information and public

awareness of risks associated with smoking, which they contend is directly relevant in a case

involving the development of lung cancer.37 The Avondale Interests assert that Dr. Norrell’s

ability to identify and synthesize voluminous historical information “is precisely the type of

expertise that courts acknowledge historians possess,” and his analysis requires “specialized

knowledge, and is appropriate for expert testimony.”38

          Finally, the Avondale Interests assert that Dr. Norrell’s methodology is reliable as his

opinions are based on the following: (1) case-specific materials such as Decedent’s deposition,

medical references to Decedent’s smoking history, and other depositions taken in this matter; (2)

general reference materials regarding smoking and its associated hazards from Louisiana

newspapers, articles from national magazines, national and local television programs, popular

movies, Louisiana state and local laws related to tobacco and smoking in public, educational



          34
               Id. at 2.

          35
               Id. at 7.

          36
               Id.

          37
               Id.

          38
               Id.


                                                  6
       Case 2:20-cv-00095-NJB-JVM Document 249 Filed 09/11/20 Page 7 of 17




materials, religious and church publications, and polling data; and (3) decades of experience

studying public awareness of smoking and its associated hazards.39 The Avondale Interests argue

that Dr. Norrell formed his opinions after extensively researching historic information available

to the public, then analyzed the significance of those materials to Louisiana residents like

Decedent.40 According to the Avondale Interests, the method of historical analysis Dr. Norrell

employed is also employed by other historians, has been accepted by courts, and satisfies the

Daubert analysis.41 The Avondale Interests assert that the fact that Dr. Norrell has not published

his research on smoking awareness does not negate the reliability of his methodology or his

opinions.42

C.      Plaintiffs’ Arguments in Further Support of the Motion

        In reply, Plaintiffs assert that Dr. Norrell’s testimony is irrelevant.43 Plaintiffs contend that

Dr. Norrell will attempt to testify generally regarding when information about the hazards of

smoking may have been available to the public, but Plaintiffs note that he cannot offer any

testimony regarding when Decedent became aware of the hazards of smoking. 44 Additionally,

Plaintiffs assert that any alleged contributory negligence of Decedent is not relevant to Plaintiff’s

strict liability claims.45

        Next, Plaintiffs assert that the Avondale Interests have not shown that Dr. Norrell’s


        39
             Id. at 8.

        40
             Id. at 9.

        41
             Id.

        42
             Id.

        43
             Rec. Doc. 200 at 2.

        44
             Id.

        45
             Id. at 2–3.


                                                   7
       Case 2:20-cv-00095-NJB-JVM Document 249 Filed 09/11/20 Page 8 of 17




testimony is reliable.46 Plaintiffs note that the Avondale Interests did not come forward with any

testimony, affidavit, or declaration setting forth how Dr. Norrell reached his opinions specific to

this case or what methods he used in reaching his opinions.47 For this reason, Plaintiffs contend

this case is distinguishable from the cases the Avondale Interests cite where a historian offered

expert opinion testimony.48 Therefore, Plaintiffs argue that Dr. Norrell’s proposed testimony

should be excluded.49

                                               III. Legal Standard

         The district court has considerable discretion to admit or exclude expert testimony under

Federal Rule of Evidence 702.50 Rule 702, which governs the admissibility of expert witness

testimony, provides that an expert witness “qualified . . . by knowledge, skill, experience, training

or education,” may testify when “scientific, technical or other specialized knowledge will assist

the trier of fact to understand the evidence or to determine a fact in issue.”51 For the testimony to

be admissible, Rule 702 establishes the following requirements:

         (1) the testimony [must be] based on sufficient facts or data,

         (2) the testimony [must be] the product of reliable principles and methods, and

         (3) the expert [must reliably apply] the principles and methods to the facts of the case.52




         46
              Id. at 3.

         47
              Id.

         48
              Id. at 4–5.

         49
              Id. at 6.

         50
           See Gen. Elec. Co. v. Joiner, 522 U.S. 136, 138–39 (1997); Seatrax, Inc. v. Sonbeck Int’l, Inc., 200 F.3d
358, 371 (5th Cir. 2000).
         51
              Fed. R. Evid. 702; see also Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).
         52
              Fed. R. Evid. 702.

                                                          8
        Case 2:20-cv-00095-NJB-JVM Document 249 Filed 09/11/20 Page 9 of 17




         In Daubert v. Merrell Dow Pharmaceuticals, Inc., the Supreme Court held that Rule 702

requires the district court to act as a “gatekeeper” to ensure that “any and all scientific evidence

admitted is not only relevant, but reliable.”53 The court’s gatekeeping function thus involves a

two-part inquiry into reliability and relevance. First, the court must determine whether the

proffered expert testimony is reliable. The party offering the testimony bears the burden of

establishing its reliability by a preponderance of the evidence.54 The reliability inquiry requires a

court to assess whether the reasoning or methodology underlying the expert’s testimony is valid.55

The aim is to exclude expert testimony based merely on subjective belief or unsupported

speculation.56

         In Daubert, the Supreme Court identified a number of factors that are useful in analyzing

reliability of an expert’s testimony: (1) whether the theory has been tested; (2) whether the theory

has been subject to peer review and publication; (3) any evaluation of known rates of error; (4)

whether standards and controls exist and have been maintained with respect to the technique; and

(5) general acceptance within the scientific community.57 In Kumho Tire Co. v. Carmichael, the

Supreme Court emphasized that the test of reliability is “flexible” and that Daubert’s list of

specific factors does not necessarily nor exclusively apply to every expert in every case. 58 The



         53
            Daubert, 509 U.S. at 597; see also Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999) (clarifying
that the court’s gatekeeping function applies to all forms of expert testimony).
          54
             See Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998) (citing In re Paoli R.R. Yard PCB
Litig., 35 F.3d 717 (3d Cir. 1994)).
         55
              See Daubert, 509 U.S. at 592–93.
         56
              See id. at 590.
         57
              See id. at 592–94.
         58
            Kumho Tire, 526 U.S. at 142; see also Seatrax, 200 F.3d at 372 (explaining that reliability is a fact-
specific inquiry and application of Daubert factors depends on “nature of the issue at hand, the witness's particular
expertise and the subject of the testimony”).

                                                         9
      Case 2:20-cv-00095-NJB-JVM Document 249 Filed 09/11/20 Page 10 of 17




overarching goal “is to make certain that an expert, whether basing testimony on professional

studies or personal experience, employs in the courtroom the same level of intellectual rigor that

characterizes the practice of an expert in the relevant field.”59 The court must also determine

whether the expert’s reasoning or methodology “fits” the facts of the case and whether it will

thereby assist the trier of fact to understand the evidence—in other words, whether it is relevant.60

       A court’s role as a gatekeeper does not replace the traditional adversary system,61 and “[a]

review of the caselaw after Daubert shows that the rejection of expert testimony is the exception

rather than the rule.”62 As the Supreme Court noted in Daubert, “[v]igorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of proof are the traditional

and appropriate means of attacking shaky but admissible evidence.”63 “As a general rule,

questions relating to the bases and sources of an expert’s opinion affect the weight to be assigned

that opinion rather than its admissibility.”64

                                                  IV. Analysis

       In the instant motion, Plaintiffs seek to exclude Dr. Norrell’s proposed testimony for two

reasons: (1) Dr. Norrell is not qualified to testify regarding the general public’s awareness of the

health hazards of cigarette smoking; and (2) Dr. Norrell’s proposed testimony is not based on a

reliable methodology. The Court addresses each argument in turn.




       59
            Kumho Tire, 526 U.S. at 152.
       60
            See Daubert, 509 U.S. at 591; Fed. R. Evid. 702.
       61
            See Daubert, 509 U.S. at 596.
       62
            Fed. R. Evid. 702 advisory committee’s note, “2000 Amendments.”
       63
            Daubert, 509 U.S. at 596 (citing Rock v. Arkansas, 483 U.S. 44, 61 (1987)).
       64
        United States v. 14.38 Acres of Land, 80 F.3d 1074, 1077 (5th Cir.1996) (internal citations and quotation
       marks omitted).

                                                        10
      Case 2:20-cv-00095-NJB-JVM Document 249 Filed 09/11/20 Page 11 of 17




A.     Qualifications

       Plaintiffs contend that Dr. Norrell is not qualified to offer opinions regarding the general

public’s awareness of the health hazards of cigarette smoking.65 Plaintiffs note that Dr. Norrell is

a history professor at the University of Tennessee, with no education in the area of addiction to

tobacco.66 Plaintiffs contend that Dr. Norrell’s involvement with the issue of smoking and its

effect on health came about at the request of lawyers for litigation purposes, and he admitted that

he had not done any research on the issue prior to being hired for litigation in 1994.67 In response,

the Avondale Interests contend that Dr. Norrell has studied historic information and awareness of

the risks of smoking for more than 20 years.68 The Avondale Interests note that Dr. Norrell is not

being offered to opine on exposure to any substance, toxicity of any substance, trends in disease

associated with any substance, or the state of knowledge in the medical community.69 Rather, the

Avondale Interests assert that Dr. Norrell is being offered as an expert in history, specifically on

historic information and public awareness of risks associated with smoking, which they contend

is directly relevant in a case involving development of lung cancer.70

       Robert J. Norrell, Ph.D. is a history professor at the University of Tennessee. 71 He

obtained his doctorate from the University of Virginia in 1983.72 He has published numerous


       65
            Rec. Doc. 52-1 at 2.

       66
            Id.

       67
            Id. at 3.

       68
            Rec. Doc. 149 at 6–7.

       69
            Id. at 7.

       70
            Id.

       71
            Rec. Doc. 149-3 at 1.

       72
            Id.


                                                 11
      Case 2:20-cv-00095-NJB-JVM Document 249 Filed 09/11/20 Page 12 of 17




books on the American South race relations, and the Civil Rights movement.73 He has also

published numerous scholarly articles and presented at numerous conferences and public

lectures.74 Dr. Norrell has experience teaching numerous history classes including: World

History; U.S. Survey, Pre- and Post-1865; Southern History; African-American History; Recent

U.S. History; Comparative Race Relations; and Race and Ethnicity in the U.S.75

       The Avondale Interests have designated Dr. Norrell as an “expert witness concerning

public awareness of the health risks associated with smoking.”76 According to the Avondale

Interests, “Dr. Norrell may testify regarding his analysis of newspaper articles, magazine articles,

publications, television programs, movies, and other media coverage of the risks of smoking

disseminated throughout the United States; to laws limiting and prohibiting smoking in Louisiana

and throughout the United States; and to the public information available to plaintiff regarding

the health risks associated with smoking.”77 Although it does not appear that Dr. Norrell has ever

published any work on public awareness of the health risks associated with smoking, the

Avondale Interests have shown that Dr. Norrell is extremely qualified to testify as an expert in

history.

       As the Fifth Circuit noted in United States v. Wen Chyu Liu, “an expert witness is not

strictly confined to his area of practice, but may testify concerning related applications; a lack of

specialization does not affect the admissibility of the opinion, but only its weight.”78 In that case,


       73
            Id. at 1–2.

       74
            Id. at 2–5.

       75
            Id. at 6.

       76
            Rec. Doc. 149-1 at 9.

       77
            Id.

       78
            United States v. Wen Chyu Liu, 716 F.3d 159, 168–69 (5th Cir. 2013) (quoting Wheeler v. John Deere
                                                      12
      Case 2:20-cv-00095-NJB-JVM Document 249 Filed 09/11/20 Page 13 of 17




the Fifth Circuit held that the district court abused its discretion when it excluded the testimony

of an expert with extensive experience working in chemical plants and 50 years of engineering

experience in a variety of high-level positions, finding that he had worked with polymers that had

“many similarities” and “a lot of commonality” with the manufacturing process at issue in the

case, even though he lacked experience with the specific substance at issue.79

          As discussed above, Dr. Norrell has extensive experience as a history professor,

researcher, and published author. Thus, he is qualified to testify as to historic information and the

historical evolution of the public’s awareness of risks associated with smoking. Therefore, the

Court declines to exclude Dr. Norrell’s testimony on the ground that he is not qualified as an

expert.

B.        Reliability

          Plaintiffs assert that Dr. Norrell’s opinions are not reliable.80 According to Plaintiffs, Dr.

Norrell has never published his opinions in peer review literature, and he has not set forth any

methodology regarding these opinions.81 In opposition, the Avondale Interests assert that Dr.

Norrell’s methodology is reliable as his opinions are based on the following: (1) case-specific

materials such as Decedent’s deposition, medical references to Decedent’s smoking history, and

other depositions taken in this matter; (2) general reference materials regarding smoking and its

associated hazards from Louisiana newspapers, articles from national magazines, national and

local television programs, popular movies, Louisiana state and local laws related to tobacco and



Co., 935 F.2d 1090, 1100 (10th Cir. 1991)).
          79
               Id. at 169.

          80
               Rec. Doc. 149 at 5.

          81
               Id.


                                                   13
      Case 2:20-cv-00095-NJB-JVM Document 249 Filed 09/11/20 Page 14 of 17




smoking in public, educational materials, religious and church publications, and polling data; and

(3) decades of experience studying public awareness of smoking and its associated hazards. 82 In

reply, Plaintiffs assert that the Avondale Interests have not shown that Dr. Norrell’s testimony is

reliable.83 Plaintiffs note that the Avondale Interests did not come forward with any testimony,

affidavit, or declaration setting forth how Dr. Norrell reached his opinions specific to this case or

what methods he used in reaching his opinions.84

       This case is in a unique procedural posture. All discovery in this matter occurred while

the case was pending in state court, and expert reports were not disclosed because the state court

judge did not require expert reports.85 Accordingly, there is no expert report in the record for the

Court to examine the methodology employed by Dr. Norrell. Additionally, it does not appear that

Dr. Norrell was deposed by the attorneys in this case. In opposition to the instant motion, the

Avondale Interests do not present an affidavit or declaration setting forth the opinion of Dr.

Norrell or the methodology he employed in reaching an opinion. Instead, the only documents the

Avondale Interests present to the Court to analyze Dr. Norrell’s methodology are: (1) Dr.

Norrell’s curriculum vitae;86 (2) a list of cases where Dr. Norrell has previously testified as an

expert;87 and (3) a 71-page list of sources upon which Dr. Norrell relied.88

       As noted above, when expert testimony is challenged under Daubert, the burden of proof


       82
            Rec. Doc. 149 at 8.

       83
            Rec. Doc. 200 at 3.

       84
            Id.

       85
            Rec. Doc. 40-1 at 2.

       86
            Rec. Doc. 149-1.

       87
            Rec. Doc. 149-2.

       88
            Rec. Doc. 149-4.


                                                 14
       Case 2:20-cv-00095-NJB-JVM Document 249 Filed 09/11/20 Page 15 of 17




rests with the party seeking to present the testimony.89 “To meet this burden, a party cannot simply

rely on its expert’s assurances that he has utilized generally accepted [] methodology.”90 Rather,

some objective, independent validation of the expert’s methodology is required.91

          Here, the Avondale Interests contend that Dr. Norrell employed appropriate

methodologies that are commonly used by historians. Although it is a general rule that “questions

relating to the bases and sources of an expert’s opinion affect the weight to be assigned that

opinion rather than its admissibility and should be left for the jury’s consideration,”92 the Fifth

Circuit has held that it is insufficient for an expert to base his or her opinion on education and

experience alone.93 The Court recognizes that the test of reliability is “flexible” and that Daubert’s

list of specific factors does not necessarily nor exclusively apply to every expert in every case. 94

In fact, in Kovaly v. Wal-Mart Stores Texas, L.L.C., the Fifth Circuit acknowledged that, in

considering the reliability of some professionals, such as pharmacists, certain Daubert factors

will not readily apply, and courts “must consider other factors when determining admissibility,

such as whether the expert has enough education and relevant experience to reach a reliable

opinion.”95 Even in Kovaly, however, the Fifth Circuit noted that the expert had a “sufficiently



          89
               Moore, 151 F.3d at 276.
          90
           Dearman v. Transocean Offshore Deepwater Drilling, Inc., No. 11-750, 2012 WL 441167, at *5 (E.D.
La. Feb. 10, 2012) (Fallon, J.).
          91
               Moore, 151 F.3d at 276.
          92
               14.38 Acres of Land, 80 F.3d at 1077.

          93
               Brown v. Illinois Cent. R. Co., 705 F.3d 531, 536 (5th Cir. 2013).
          94
             Kumho Tire, 526 U.S. at 142; see also Seatrax, 200 F.3d at 372 (explaining that reliability is a fact-
specific inquiry and application of Daubert factors depends on “nature of the issue at hand, the witness's particular
expertise and the subject of the testimony”).
          95
               627 F. App’x 288, 291 (5th Cir. 2015) (citing Pipitone v. Biomatrix, Inc., 288 F.3d 239, 250 (5th Cir.
2002)).

                                                            15
      Case 2:20-cv-00095-NJB-JVM Document 249 Filed 09/11/20 Page 16 of 17




reliable basis” to come to his conclusions because he “specifically analyzed how . . . various

regulations overlap and how the history of the regulations led to the codification of particular

exceptions but not others. He explained that his opinion was based not only on the regulations

but also on their history, accepted practice, and pharmacist training.”96

       The Avondale Interests present a substantial, 71-page list of sources upon which Dr.

Norrell supposedly relied.97 However, the Avondale Interests have not presented any information

for the Court to assess the methodology employed by Dr. Norrell. The Court cannot assume or

guess what methods Dr. Norrell used in assessing this information. Additionally, the Avondale

Interests have not even presented the Court with evidence setting forth the opinions they expect

Dr. Norrell to provide. Therefore, the Court concludes that the Avondale Interests have not met

their burden of establishing that the opinions of Dr. Norrell are reliable under Federal Rule of

Evidence 702 and the Supreme Court’s holding in Daubert.

       Additionally, the proposed testimony of Dr. Norrell is of limited probative value in this

case. Although Decedent’s knowledge of health hazards associated with smoking is relevant to

this case, Dr. Norrell has no personal knowledge regarding whether Decedent was aware of the

health hazards associated with smoking. Instead, Dr. Norrell would only be able to testify

generally to societal perceptions of the health hazards associated with smoking. At trial, the

Avondale Interests will be able to question fact witnesses about Decedent’s knowledge of the

health hazards associated with smoking. Accordingly, the Court finds that the limited probative

value of Dr. Norrell’s proposed testimony is substantially outweighed by a danger of confusing

the issues, misleading the jury, and wasting time pursuant to Federal Rule of Evidence 403.


       96
            Id.

       97
            Rec. Doc. 149-4.


                                                16
     Case 2:20-cv-00095-NJB-JVM Document 249 Filed 09/11/20 Page 17 of 17




       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs’ “Daubert Motion to Preclude the Testimony

of Robert J. Norrell”98 is GRANTED. The proposed expert testimony of Robert J. Norrell, Ph.D.

is excluded.

       NEW ORLEANS, LOUISIANA, this 11th
                                    _____ day of September, 2020.



                                                  _________________________________
                                                  NANNETTE JOLIVETTE BROWN
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




       98
            Rec. Doc. 52.


                                             17
